DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2021 has been entered.
Response to Remarks/Arguments
With respect to the rejection of claim 1 under 35 USC 102(a)(1), Applicant’s arguments filed 08/23/2021 have been fully considered but are moot in view of new ground rejection set forth herein as necessitated by the Applicant’s amendments.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 11 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elmegreen (US 2011/0119215 A1).
Regarding claim 1, Elmegreen teaches a neuromorphic multi-bit digital weight cell configured to store a plurality of 5potential weights for a neuron in an artificial neural network ([0035] weight changes), the neuromorphic multi-bit digital weight cell comprising: 
a parallel cell comprising: 
a plurality of passive resistors in parallel, each passive resistor of the plurality of passive resistors having a non-programmable fixed resistance (Fig. 4, [0046] fixed value resistors 421, 422, 423); and 
a plurality of gating transistors (Fig. 4, transistors whose gates are connected to                         
                            
                                
                                    B
                                
                                
                                    j
                                
                                
                                    1
                                
                            
                        
                    ,                         
                            
                                
                                    B
                                
                                
                                    j
                                
                                
                                    2
                                
                            
                        
                    ,                         
                            
                                
                                    B
                                
                                
                                    j
                                
                                
                                    3
                                
                            
                        
                     ), each gating transistor of the plurality 10of gating transistors being in series with one passive resistor of the plurality of passive resistors (Fig. 4); 
a plurality of programming input lines connected to the plurality of gating transistors (Fig. 4, gate inputs                         
                            
                                
                                    B
                                
                                
                                    j
                                
                                
                                    1
                                
                            
                        
                    ,                         
                            
                                
                                    B
                                
                                
                                    j
                                
                                
                                    2
                                
                            
                        
                    ,                         
                            
                                
                                    B
                                
                                
                                    j
                                
                                
                                    3
                                
                            
                        
                    ); 
an input terminal connected to the parallel cell (Fig. 4,                         
                            
                                
                                    A
                                
                                
                                    i
                                
                            
                        
                    ); and 
Fig. 4,                         
                            
                                
                                    A
                                
                                
                                    J
                                
                            
                        
                    ).
Regarding claim 2, all the limitations of claim 1 are taught by Elmegreen.
 Elmegreen further teaches the weight cell wherein a first passive resistor of the plurality of passive resistors has a first resistance and a second passive resistor of the plurality of passive resistors has a second resistance, the second resistance being half the first resistance ([0046] the fixed-value conductance(s) have values in the ratios 1:2:4 etc.).
Regarding claim 3, all the limitations of claim 2 are taught by Elmegreen.
 Elmegreen further teaches the weight cell wherein a third passive resistor of the plurality of passive resistors has a third resistance, the third resistance being half the second resistance ([0046] the fixed-value conductance(s) have values in the ratios 1:2:4 etc.).
Regarding claim 4, all the limitations of claim 1 are taught by Elmegreen.
 Elmegreen further teaches the weight cell wherein a third passive resistor of the plurality of passive resistors has a third resistance, the third resistance being half the second resistance (Fig. 4, 401, 402, 403, [0046] the fixed-value conductance(s) have values in the ratios 1:2:4 etc.).
Regarding claim 5, all the limitations of claim 1 are taught by Elmegreen.
 Elmegreen further teaches the weight cell wherein neuromorphic weight cell is configured to generate a plurality of potential conductances uniformly distributed, and wherein [0037] conductance values evenly spaced).
Regarding claim 11, all the limitations of claim 1 are taught by Elmegreen.
 Elmegreen further teaches the weight cell wherein each gating transistor of 5the plurality of gating transistors is a standard core logic transistor (Fig. 2, [0044], a synapse FET 202).
Regarding claim 19, all the limitations of claim 1 are taught by Elmegreen.
Elmegreen further teaches the weight cell, further comprising: a selector line connected to the plurality of programming input lines; and a plurality of selector transistors at junctions between the selector line and the plurality of programming input lines (Fig. 2, column select 204; Fig. 11, [0109], 1104).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Elmegreen (US 2011/0119215 A1) in view of Gokmen (US 9,852,790 B1).
Regarding claim 12, all the limitations of claim 11 are taught by DAS.
Elmegreen does not explicitly teach a cell, wherein the standard core logic transistor is a FinFET or a gate-all-around field effect transistors (GAAFET).
Gokmen teaches a cell, wherein the standard core logic transistor is a FinFET or a gate-all-around field effect transistors (GAAFET) (col. 10, lines 40-47).
Gokmen, col. 10, lines 40-47).
Claims 13, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Elmegreen (US 2011/0119215 A1) in view of Ueda (US 2003/0142533 A1).
Regarding claim 13, all the limitations of claim 1 are taught by DAS.
Elmegreen does not explicitly teach the weight cell, wherein each gating transistor of the plurality of gating transistors is a ferroelectric FET (FeFET), the FeFET comprising a ferroelectric capacitor (FeCap) and an underlying FET, wherein the FeCap is connected to a gate of the underlying FET.
Ueda teaches a cell, wherein a transistors is a ferroelectric FET (FeFET), the FeFET comprising a ferroelectric capacitor (FeCap) (Fig. 5, MFM1 and MFM2, [0120] ferroelectric capacitors) and an underlying FET (Fig. 5, 9, a MOS transistor), wherein the FeCap is connected to a gate of the underlying FET (Fig. 5).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the teachings of Ueda to the teachings of Elmegreen in order to implement the neuron elements with extremely high flexibility in weighting (Ueda [0046]), and thus achieve a high-performance neuro-computing (Ueda [0052]).
Regarding claim 15, all the limitations of claim 13 are taught by Elmegreen in view of Ueda.
Ueda further teaches the cell, wherein the FeCap of each 20FeFET is at a metal layer in a back-end-of-line of the neuromorphic weight cell (Fig. 3, 25c, [0117] interconnect 25c).
Regarding claim 16, all the limitations of claim 15 are taught by Elmegreen in view of Ueda.
Ueda further teaches the cell, wherein the metal layer is lowermost metal routing layer M0 (Fig. 3, 25c, [0117] interconnect 25c).
Regarding claim 17, all the limitations of claim 13 are taught by Elmegreen in view of Ueda.
Ueda further teaches the cell, wherein the FeCap of each FeFET is at an insulating layer in a back-end-of-line of the neuromorphic weight cell (Fig. 3, [0117] first interlevel dielectric film 11).
Regarding claim 18, all the limitations of claim 17 are taught by Elmegreen in view of Ueda.
Ueda further teaches the cell, wherein the insulating layer is lowermost insulating layer V0 (Fig. 3, [0117] first interlevel dielectric film 11).
Allowable Subject Matter
Claims 6-10 are allowed. Specifically, the independent claim 6 is allowed over the prior arts. The dependent claims 7-10 are allowed due to their dependencies to the said independent claim 6.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 6, the prior arts fail to teach or reasonably suggest a neuromorphic weight cell, wherein each passive resistor of the plurality of passive resistors is an un-gated in combination with the other limitations of the claim.
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding claim 14, the prior arts fail to teach or reasonably suggest a neuromorphic weight cell, wherein the FeCap comprises a pair of titanium nitride (TiN) electrodes and a hafnium zirconium oxide (HfZrO2) ferroelectric layer between the pair of TiN electrodes, in combination with the other limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKJIN KIM whose telephone number is (571)272-1487. The examiner can normally be reached M-F: 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEOKJIN KIM/Primary Examiner, Art Unit 2844